Citation Nr: 1342232	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  11-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for heart disability, claimed as due to herbicide exposure and/or secondary to diabetes mellitus, type II (previously claimed as ischemic heart disease).

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II.

4.  Whether new and material evidence has been received to reopen service connection for back disability.

5.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure and/or secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2011, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  In January 2012, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of each transcript is of record.  At the Board hearing, the record was held open for 60 days, so that additional evidence could be submitted.  As of this date, additional lay and medical evidence was submitted, to include records from his worker's compensation claim, with a waiver of initial RO review.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The issues of entitlement to service connection for back disability, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained for the issues of service connection for diabetes mellitus, type II, heart disability, and whether new and material evidence has been received to reopen service connection for back disability. 

2.  Diabetes mellitus, type II, and coronary artery disease are listed among the diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).

3.  The Veteran served in the United States Air Force at the Udorn Royal Thai Air Force Base (RFTAB), Thailand with security policeman training and near the air base perimeter, and there is no affirmative evidence to the contrary that the Veteran did not have herbicide exposure while stationed at Udorn RTAFB, Thailand.

4.  The Veteran's current diagnoses of diabetes mellitus, type II, and coronary artery disease manifested to a compensable degree of at least 10 percent after separation from service by the required use of insulin and continuous heart medication.

5  The Veteran's current diagnosis of erectile dysfunction is causally related to the service-connected diabetes mellitus, type II.  

6.  The appeal of service connection for back disability was denied in a March 2006 rating decision; and the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

7.  The evidence received since the March 2006 rating decision, regarding service connection for back disability, is new and material.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, type II, as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.307(a)(6), 3.309(e), 4.119, Diagnostic Code (DC) 7913 (2013). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for heart disability, as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.307(a)(6), 3.309(e), 4.104, DC 7005 (2013). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 

4.  The March 2006 rating decision, that denied service connection for back disability, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

5.  New and material evidence has been received since the March 2006 rating decision to reopen service connection for back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

In making all determinations, the Board considers the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology, that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Analysis for Service Connection 

Diabetes Mellitus, type II, and Heart Disability

The Veteran contends that service connection is warranted for his diabetes mellitus, type II, and heart disability, due to herbicide exposure in Thailand.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include diabetes mellitus, type II, and coronary artery disease, shall be service-connected if become manifest to a compensable degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  See also M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) (October 4, 2010) (provisions that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations).

Review of the evidentiary records demonstrates the Veteran has post-service diagnoses of diabetes mellitus, type II, and a heart disability, diagnosed as coronary artery disease, as documented in post-service private and VA outpatient treatment records.  

At the January 2012 Board hearing, the Veteran testified that he was stationed in Thailand at the Udorn Air Force Base.  As an aircraft mechanic, he worked right next to the perimeter of the base, particularly when performing run ups on the engine.  He also asserted being pulled from his duties as a mechanic and put on guard duty for about 45 days, where he was stationed along the perimeter of the base and an area with ammunitions and bombs.  

The Veteran also submitted a January 2012 buddy statement.  S. O. asserted serving with the Veteran at Udorn RTAFB, Thailand and performing the same duties which were not limited to aircraft maintenance.  They were often sent to the base perimeter areas to facilitate maintenance on their aircraft, to include engine runs, open fuel cells, etc.  S. O. also reported the Veteran was pulled from aircraft mechanic duties to assist with security in patrolling their base perimeter on two occasions, lasting approximately 45 days.  

Review of the service personnel records report his assignment history included being stationed at Udorn RTAFB, Thailand from July 1970 to July 1971 as an aircraft maintenance specialist.  Performance reports during his foreign service at the Udorn RTAFB, dated for periods from December 1969 to October 1970 and from October 1970 to April 1971, document his duties as an aircraft maintenance specialist included work on the flight line, preflight, basic postflight, and phase inspections on assigned aircraft, as well as repairs, troubleshoot, and modify aircraft, their components, and related equipment.  Moreover, the Veteran submitted a copy of an August 1970 Certificate of Training which noted completion of security police/augmentee training course with the 432nd Security Police Squadron, at Udorn RTAFB, Thailand.

The Board finds that the Veteran served in the United States Air Force at the Udorn RFTAB, Thailand with security policeman training and near the air base perimeter, and there is no affirmative evidence to the contrary that the Veteran did not have herbicide exposure while stationed at Udorn RTAFB, Thailand.  Although an April 2010 Personal Information Exchange System (PIES) response notes "no records of exposure to herbicides," that conclusion is not a showing in sound medical reasoning and in the consideration of all the evidence of record.  See 38 C.F.R. § 3.307(d).

The Board also finds that the Veteran's current diagnoses of diabetes mellitus, type II, and coronary artery disease manifested to a compensable degree of at least 10 percent after separation from service pursuant to the applicable schedular rating criteria for each disability.  See 38 C.F.R. §§ 4.104, DC 7005 (coronary artery disease), 4.119, DC 7913 (diabetes mellitus).  As documented in private and VA outpatient treatment records, his courses of treatment include insulin for diabetes mellitus, type II, and continuous medication for the heart disability.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's diabetes mellitus, type II, and heart disability are associated with his presumed herbicide exposure in Thailand.  See 38 U.S.C.A. § 5107; 38 U.S.C.A. §§ 3.102, 3.307(a)(6), 3.309(e).  

Erectile Dysfunction

The Veteran also contends that service connection is warranted for his erectile dysfunction as secondary to his diabetes mellitus, type II.

Service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b).

As decided above, the Veteran is now service connected for diabetes mellitus, type II.  The evidence shows a current diagnosis of erectile dysfunction, as noted in an October 2009 VA outpatient treatment record.  Particularly, the treating physician documented the Veteran has erectile dysfunction as a consequence of diabetes.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for erectile dysfunction as secondary to the service-connected diabetes mellitus, type II.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

New and Material Evidence

In a March 2006 rating decision, the RO denied service connection for back disability.  The medical evidence shows his alleged disability is considered a congenital or developmental defect, which is unrelated to service and not subject to service connection, and no link between the current back disability and service.  The Veteran was notified of the March 2006 rating decision and of his appellate rights, but did not file a timely notice of disagreement.  As a result, the Board finds that the rating decision became final for this claim on appeal.  No new and material evidence was received within one year of the 2006 rating decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  If the claim is reopened, it will be reviewed on a de novo (new) basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final denial of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence of record associated with the claims file since the March 2006 rating decision, pertaining to the claim on appeal, does not include relevant official service department records, and as noted, there was no evidence received prior to the expiration of the appeal period pertaining to this claim.  Therefore, 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are not applicable.

The evidence received since the March 2006 rating decision, particularly a February 2010 VA outpatient medical opinion, was not previously received submitted to VA.  In this opinion, the treating physician diagnosed chronic low back pain with radicular pain down left leg, and noted that review of the records from 1971 show recurrence of the same symptoms for years.  He concluded "[the Veteran's] problems with his back and subsequent radicular pain down his left leg are directly related to his injury in 1971 as he has the same symptoms and same findings of decreased sensation as in 1971, close to L3 distribution."  Such evidence is pertinent to the element of a link between service and the current disability of a back disability, which was not established at the time of the March 2006 rating decision.

As a result, the Board finds that the newly received evidence, specifically the February 2010 VA outpatient medical opinion is new and material.  Having submitted new and material evidence, the service connection claim for back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Given the fully favorable decisions discussed above for the issues discussed above, the Board finds that any concern regarding the timing or content of the Veterans Claims Assistance Act of 2000 (VCAA) notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the rating percentages and effective dates to be assigned, the RO will address these matters in effectuating the awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

ORDER

Service connection for diabetes mellitus, type II, as due to herbicide exposure, is granted.

Service connection for heart disability, as due to herbicide exposure, is granted.

Service connection for erectile dysfunction, as secondary to diabetes mellitus, type II, is granted.

New and material evidence has been received to reopen service connection for back disability.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues of service connection for back disability, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

With regard to the back disability, a May 2010 VA examination for the spine indicates the Veteran is on social security for his back condition since 2000.  Records from the Social Security Administration (SSA) may potentially be relevant to this claim but those records are not associated with the claims file.  When VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, VA must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 (1998); see also 38 U.S.C.A. § 5103A(b)(3), (c)(3) (emphasizing the need for VA to obtain records from any Federal agency).  

With regard to hypertension, claimed as secondary to diabetes mellitus, type II, private and VA outpatient treatment records document current findings of hypertension.  In an April 2013 VA outpatient medical statement, Dr. L. P. also reported the Veteran currently has hypertension.  An October 2009 VA outpatient treatment record also notes he has long standing hypertension as part of his dysmetabolic syndrome which includes diabetes; hypertension; atherosclerotic heart disease; elevated cholesterol.

With regard to peripheral neuropathy of the bilateral upper and lower extremities, claimed as secondary to diabetes mellitus, type II, VA outpatient treatment records also show findings of diabetes with complications of neuropathy in October 2009 and diabetes with evidence for mild neuropathy in February 2010.  Such records do not specify which extremity, if any, are affected by the neuropathy.

The Board finds that the evidentiary record shows a diagnosis for hypertension and findings of mild neuropathy, and indications of a link to his service-connected diabetes mellitus, type II.  See 38 U.S.C. § 5103A(d)(2)(B), (C); 38 C.F.R. §§ 3.159(c)(4)(i)(B), (C), 3.310; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Nevertheless, there is insufficient competent medical evidence of record to make a decision on these claims because there are certain medical questions that cannot be answered by the Board.  Id.  

Specifically, these questions concern the existence, if any, of current peripheral neuropathy of the bilateral upper and lower extremities and a relationship between service-connected diabetes mellitus, type II, and hypertension and peripheral neuropathy of the bilateral upper and lower extremities.  These questions should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. §§ 3.159(c)(4), 3.310.  VA examination(s) with medical nexus opinions will assist in determining the nature and etiology of these claimed disabilities.

Accordingly, these remaining issues are REMANDED for the following actions:
	
1.  Obtain from SSA a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s), to include all medical evaluation reports.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the physical claims file, the file on the Virtual VA system, and/or the file on VBMS, and the Veteran and his representative should be informed in writing (the Veteran himself may submit these records in order to expedite his case).

2.  After receipt of the SSA records, return the Veteran's entire claims file to the VA physician who conducted the May 2010 VA examination and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable).  Any further clinical or other studies must be accomplished if deemed appropriate by the physician or the AMC.  

The VA physician must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed back disability (if any is found at this time) had its origin in service or is in any way related to the Veteran's military service, to include the documented in-service complaints and treatment for a back strain.

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  

3.  Schedule the Veteran for the appropriate VA examination(s) to assist in determining the nature and etiology of his claimed hypertension and peripheral neuropathy of the bilateral upper and lower extremities (if any).  All efforts made to schedule the examination should be documented and incorporated into the physical claims file, the file on the Virtual VA system, and/or the file on VBMS.  The relevant documents in the record should be made available to the physician(s) for review, and the examination report(s) should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The physician(s) should also request a history from the Veteran.  

Based upon a review of the record and clinical findings, the VA physician(s) is requested to offer the following opinions: 

a)  Is it at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed hypertension is caused by the service-connected diabetes mellitus, type II?

b)  Is it at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed hypertension is aggravated (permanently worsened in severity) by service-connected diabetes mellitus, type II?  If so, the examiner should identify the baseline level of severity of hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

c)  Is it at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed peripheral neuropathy of the bilateral upper and lower extremities (if any is found at this time) are caused by the service-connected diabetes mellitus, type II?

d)  Is it at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed peripheral neuropathy of the bilateral upper and lower extremities (if any is found at this time) are aggravated (permanently worsened in severity) by service-connected diabetes mellitus, type II?  If so, the examiner should identify the baseline level of severity of the peripheral neuropathy prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  If there are indications that the Veteran does not have hypertension or peripheral neuropathy of the bilateral upper and/or lower extremities, it should be noted for the record. 

5.  Thereafter, the issues of service connection for back disability, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


